Appeal by the defendant from a judgment of the County Court, Westchester County (Rosato, J.), rendered October 25, 1983, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
The defendant was not deprived of his constitutional right to a speedy trial (see, People v Taranovich, 37 NY2d 442). By pleading guilty, the defendant forfeited his right to challenge the adverse Sandoval ruling (see, People v Claudio, 64 NY2d 858; People v Griffin, 110 AD2d 850). Finally, no suppression issue has been preserved for appellate review (see, People v Montez, 111 AD2d 877; People v Corti, 88 AD2d 345). Lazer, J. P., Brown, Rubin and Eiber, JJ., concur.